 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF CALIFORNIA
 7   ISABELLE FRANKLIN,                               OLD CASE NO: 1:19-cv-00709-LJO-SKO
 8
                            Plaintiff,                NEW CASE NO: 1:19-cv-00709-SKO
 9
                      v.
10
                                                      ORDER ASSIGNING ACTION TO U.S.
11   COMMUNITY REGIONAL MEDICAL                       MAGISTRATE JUDGE FOR ALL
     CENTER,                                          PURPOSES PURSUANT TO THE
12                                                    CONSENT OF ALL PARTIES
                            Defendant.
13
14
15          Pursuant to 28 U.S.C. §636(c)(1), all parties have consented to the conduct before a
16   U.S. Magistrate Judge of all further proceedings in this action, including trial and entry of
17   judgment. Accordingly, this Court ASSIGNS this action to U.S. Magistrate Judge Shelia K.
18   Oberto for all further purposes and proceedings. Further papers shall bear the new case
19   number 1:19-cv-00709-SKO.
20          U.S. District Judge Lawrence J. O'Neill will take no further action in this case. Law
21   and motion, pretrial conference and trial dates will need to be reset before Magistrate Judge
22   Oberto as necessary.
23
24   IT IS SO ORDERED.
25
        Dated:    September 3, 2019                      /s/ Lawrence J. O’Neill _____
26                                              UNITED STATES CHIEF DISTRICT JUDGE
27
28

                                                  1
